Title: From Thomas Jefferson to Thomas Munroe, 16 June 1802
From: Jefferson, Thomas
To: Munroe, Thomas


            SirWashington June 16. 1802.
            You will percieve by the inclosed letter from the Governor of Maryland that we are called on for the arrears of interest on the two loans of two hundred thousand and of fifty thousand dollars, the former guarantied by Congress, and the latter assumed by them in a specified mode. knowing that the city funds are not in cash to answer these demands, and that your office is constantly open for the sale of unsold lots, I request you to inform me what prospect there is of raising the sum of 18,000. D. which will be due in interest on the 200,000 on the 1st. day of the ensuing month, by sales at prices not unwarrantably low? and I also pray you with all possible diligence to compleat the statement you are engaged in making, of all the lots subject to be resold, that they may be advertised for sale at as short a day as the law will allow, in order to raise the principal of 50,000 D. and it’s interest which will become payable on the 1st. day of November next.	Accept my respects & best wishes
            Th: Jefferson
          